Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 26, 2021

                                       No. 04-19-00772-CR

                                        Carlos ROMO, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-CRF-001456-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice


         The State has filed a motion for reconsideration en banc. The court requests that appellant
file a response to the State’s motion no later than August 16, 2021.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court